       Case 7:21-cv-00061 Document 13 Filed on 04/15/21 in TXSD Page 1 of 3
                                                                                                        United States District Court
                                                                                                          Southern District of Texas

                                                                                                             ENTERED
                                                                                                             April 15, 2021
                                 UNITED STATES DISTRICT COURT
                                                                                                          Nathan Ochsner, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

THE WEITZ COMPANY, LLC,        §
                               §
      Plaintiff,               §
                               §
VS.                            §
                               §                                         CIVIL ACTION NO. 7:21-cv-00061
STRONG STRUCTURAL STEEL, LTD.; §
BRADEN & TREYTON MANAGEMENT, §
LLC; and LAMAR STRONG,         §
                               §
      Defendants.              §

                                          OPINION AND ORDER

         The Court now considers Plaintiff’s request for entry of default1 filed on March 25, 2021

and Plaintiff’s original complaint2 filed on February 28, 2021. In reviewing both filings, the

Court notes that Plaintiff fails to allege sufficient grounds to establish the citizenship of the

parties. Thus, the Court cannot determine whether jurisdiction is proper in this case.

    I. LEGAL STANDARD

         Under Section 1332, if the amount in controversy exceeds $75,000, the Court has original

jurisdiction over actions between: “(1) citizens of different States; [and] (2) citizens of a State

and citizens or subjects of a foreign state.”3 “[T]he party asserting diversity jurisdiction must

distinctly and affirmatively allege the citizenship of the parties.” 4 In establishing the citizenship

of a business entity, the party asserting jurisdiction needs to specify not only the type of entity,



1
  Dkt. No. 11.
2
  Dkt. No. 1.
3
  28 U.S.C. § 1332(a)(1)–(2) (“except that the district courts shall not have original jurisdiction under this subsection
of an action between citizens of a State and citizens or subjects of a foreign state who are . . . are domiciled in the
same State . . .”).
4
  Smith, 978 F.3d at 282 (internal quotations omitted).


1/3
       Case 7:21-cv-00061 Document 13 Filed on 04/15/21 in TXSD Page 2 of 3




but also the requisite basis for the entity’s citizenship, which differ based on the type of entity. 5

Under Section 1332, “a corporation shall be deemed to be a citizen of any State by which it has

been incorporated and of the State where it has its principal place of business.”6 Meanwhile, “the

citizenship of an LLC [limited liability company] is determined by the citizenship of each of its

members.”7 Furthermore, the citizenship of a limited partnership is based on the citizenship of all

partners, not solely the general partners.8

    II. ANALYSIS

        In its complaint, Plaintiff alleges that this Court has jurisdiction under 28 U.S.C. § 1332

because there is complete diversity of the parties and the amount in controversy exceeds

$75,000.9 In support of this contention, Plaintiff partly alleges the basis of its own citizenship.

Specifically, Plaintiff provides that it is wholly owned by an Iowa limited liability company,

which is in turn a wholly owned subsidiary of Orascom Construction USA, Inc., a Delaware

Corporation.10 Thus, because the sole member of Plaintiff LLC is another LLC whose sole

member is a corporation incorporated in Delaware, Plaintiff is a citizen of Delaware. Plaintiff

does not allege the principle place of business of the member corporation, so it may also have

other citizenship. Plaintiff also establishes the citizenship of Lamar Strong, a natural person

allegedly domiciled in Hidalgo County, Texas.11 However, Plaintiff fails to allege a sufficient

basis for the citizenship of Defendants Strong Structural Steel, Ltd.—a limited partnership—and

Braden & Treyton Management, LLC.



5
  See Smith v. Toyota Motor Corp., 978 F.3d 280, 282 (5th Cir. 2020).
6
  28 U.S.C. § 1332(c)(1); Hertz Corp. v. Friend, 559 U.S. 77, 80, 130 S. Ct. 1181, 1185, 175 L. Ed. 2d 1029 (2010)
(holding a corporation’s “principal place of business” will typically be found at a corporation’s headquarters).
7
  Greenwich Ins. Co. v. Capsco Indus., Inc., 934 F.3d 419, 422 (5th Cir. 2019).
8
  Carden v. Arkoma Assocs., 494 U.S. 185, 195 (1990).
9
  Dkt. No. 1 at 2, ¶¶ 7–8.
10
   Id. at 1, ¶ 2.
11
   Id. at 2, ¶ 6.


2/3
      Case 7:21-cv-00061 Document 13 Filed on 04/15/21 in TXSD Page 3 of 3




        In an attempt to establish the citizenship of the entity Defendants, Plaintiff asserts that

Strong Structural Steel, Ltd. “is a Texas limited partnership with its principal office in Hidalgo

County, Texas,” and that Defendant Braden & Treyton Management, LLC is its general

partner.12 Plaintiff further provides that Braden & Treyton Management, LLC “is a Texas limited

liability company with its principal office in Hidalgo County, Texas.”13 However, while an

entity’s state of incorporation or organization and principal place of business establish the

citizenship of a corporation, they do not establish the citizenship of a limited liability company or

a limited partnership.14 Furthermore, a limited partnership’s citizenship is based on the

citizenship of all its partners, not just the general partners.15 Thus Plaintiff does not allege the

proper basis to establish the citizenship of either Defendant Strong Structural Steel, Ltd. or

Defendant Braden & Treyton Management, LLC.

     III. CONCLUSION AND HOLDING

        Jurisdiction must be adequately established before default can be entered in this case.

Thus, the Court holds Plaintiff’s request for entry of default 16 in abeyance until Plaintiff

provides the Court sufficient information to properly establish the citizenship of Plaintiff;

Defendant Strong Structural Steel, Ltd.; and Defendant Braden & Treyton Management, LLC.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 15th day of April 2021.


                                                   ___________________________________
                                                                Micaela Alvarez
                                                           United States District Judge


12
   Id. at 1, ¶ 4.
13
   Id. at 2, ¶ 5.
14
   See Smith; Hertz; Greenwich, supra notes 5–7.
15
   See Carden, supra note 8.
16
   Dkt. No. 11.


3/3
